Citation Nr: 1311911	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-18 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, prior to June 27, 2011, for lumbago.

2.  Entitlement to an initial evaluation in excess of 40 percent, from June 27, 2011, for lumbago.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active military service from August 1999 to May 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the appeal in May 2011.  

In a May 2012 rating decision VA granted entitlement to service connection for left and right shoulder disabilities.  As those benefits sought have been granted, and as the appellant has not initiated a timely appeal to either the initial ratings or effective dates assigned, the Board has no jurisdiction over these claims.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The record raises the issue of entitlement to service connection and separate evaluation for lower extremity radiculopathy secondary to lumbago.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 
The claim of entitlement to an initial rating in excess of 10 percent, prior to June 27, 2011 for lumbago, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From June 27, 2011, the Veteran's lumbago has not been manifested by unfavorable ankylosis, or by incapacitating episodes as that term is defined by VA.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for lumbago, from June 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Further, VA has fulfilled its duty to assist a Veteran in the development of the claim decided herein.  Pertinent service and treatment records have been obtained, and a VA examination was conducted in 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No outstanding evidence has been identified that has not otherwise been obtained and associated with the record.  The Veteran has not alleged an increase in severity of back pain or disability since that 2011 examination, and has not alleged recent treatment for the disability.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met, as to the claim for an increased evaluation from June 27, 2011.  38 C.F.R. § 3.159(c)(4). 

Claim for increased disability evaluation

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration must be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a Veteran has traumatic arthritis, that disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria used for evaluation under Diagnostic Code 5010 are those specified in Diagnostic Code 5003, the criteria for evaluating degenerative arthritis.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

VA's Rating Schedule sets forth a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under Diagnostic Code 5237, degenerative arthritis of the spine of the spine under Diagnostic Code 5242, or intervertebral disc syndrome under Diagnostic Code 5243.  Disabilities of the spine are to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

Instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1.

The normal range of thoracolumbar forward flexion is from zero to 90 degrees, extension from zero to 30 degrees, and from zero to 30 degrees in each plane of lateral flexion and rotation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

The General Rating Formula for spinal disorders provides a 40 percent evaluation when forward thoracolumbar flexion is to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  A 40 percent evaluation is the maximum evaluation which may be assigned based on limitation of motion of the thoracolumbar spine unless there is unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  

In this case, the clinical evidence establishes that the Veteran does not have lumbar ankylosis.  While the range of thoracolumbar motion was limited at his July 2011 VA compensation examination, the appellant demonstrated motion in each plane of movement.  Hence, by definition he does not suffer from lumbar ankylosis.  ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  No Diagnostic Code provides a basis to award an evaluation in excess of 40 percent for lumbago.  Therefore, absent unfavorable ankylosis, an increased evaluation is not in order based on any limitation of motion.  38 C.F.R. § 4.71a.

Turning to the question of entitlement to an increased rating for the Veteran's lumbago under the formula for rating an intervertebral disc syndrome, the undersigned first observes that the appellant is not service connected for an intervertebral disc syndrome.  Indeed, lumbago is simply pain in the lumbar region, Dorland's Illustrated Medical Dictionary 961 (28th ed. 1994).

Assuming, however, arguendo that the Veteran's lumbago should be rated under the formula for an intervertebral disc syndrome, the rating schedule provides a  40 percent disability rating for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In this case, the Veteran provided a statement in March 2010 indicating that he sometimes had sharp back pain of such severity he would be unable to move for 15 to 20 minutes and would have to take a pain pill in order to remain at work, if he were working.  He indicated he was unable to miss work or leave work because of back pain, and did not indicate that he had missed any specific amount of work due to back pain in the past year.  He did indicate that he had missed work the prior year for frequent treatment for back pain, but not as a result of incapacitating episodes.  The records at this time indicate that the Veteran continued to use narcotic pain medications and other medications to reduce pain.

At June 2011 VA examination, the Veteran reported that he was no longer taking pain medication for his back.  The Veteran also reported that walking more than usual, grocery shopping, or lifting more than 40 pounds would precipitate back pain.  Further, occasionally his back would hurt so bad it would cause him to fall.  During these exacerbations, the appellant stated that he would lie down until the pain got better.  He reported that exacerbating episodes occurred on average once every two to three weeks and lasted for one to two days.  

The Veteran has not reported any increase in symptoms since the June 2011 VA examination.  At that time, he did not report that he had sought medical evaluation when he experienced exacerbations of back pain during the prior year, and he did not report any increase in severity or frequency of symptoms since that examination.  Most significantly there is no evidence showing that the appellant was ever prescribed bed rest by a physician for his lumbago, let alone evidence showing that the Veteran's episodes of back pain required physician prescribed bedrest for a total duration of more than six weeks in the year prior to the VA examination.  Thus, the Veteran does not meet the criteria for a 60 percent evaluation for an intervertebral disc syndrome.  38 C.F.R. § 4.71a.

Finally, the Veteran's report of self-prescribed bedrest averaging one to two days at a time every two to three weeks is not the "physician prescribed" bed rest required by the rating schedule.  As the clinical records showing no evidence of physician prescribed bed rest, those records are of greater probative value than the appellant's self report addressing how he self treats his pain.

The benefit sought on appeal is denied.

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

As noted above, the evidence does not show that lumbago is manifested by symptoms other than a limitation or pain on motion.  Pain and limitation of motion are contemplated in the assigned schedular evaluation.  Moreover, the Veteran admits that he does not allow himself to miss work because of back pain.  Hence, the extent of any occupational impairment due to lumbago is contemplated in the award of the 40 percent schedular evaluation for the lumbar disability.  

The rating schedule criteria reasonably describes the Veteran's lumbar disability, so the criteria for the first prong of the Thun analysis are not met.  Even if the criteria for the schedular evaluation did not encompass all facets of his lumbar disability, the evidence demonstrates that the Veteran has not required frequent hospitalization for lumbar disability.  In fact, the evidence is devoid of any report that the Veteran has been hospitalized for treatment of lumbago during the appellate term.  There is no evidence that he has been medically advised to use an assistive device.  The Board concludes that his lumbar disability did not present an exceptional disability picture with related factors during the relevant period, so the criteria for referral for extraschedular consideration under the second prong of the Thun analysis are not met.  Hence, referral of this case for extra-schedular consideration is not in order.  Id.  


ORDER

Entitlement to an initial evaluation in excess of 40 percent, from June 27, 2011, for lumbago, is denied.


REMAND

In its 2011 Remand, the Board directed that the Veteran be afforded an opportunity to identify the private providers who treated him for lumbago, including chiropractors or others who treated him in 2009.  

In April 2011, the Veteran was sent a letter which afforded him an opportunity to identify the private providers who had treated him.  The Veteran did not respond.  Less than two weeks later, however, the Veteran's representative sent a notice that the appellant's address had changed.  The new address was noted for purposes of scheduling of the Veteran's VA examination.  The April 2011 notice letter was not re-sent to the Veteran's new address.  The Veteran again reported, at his April 2011 VA examination, that he been seen by private providers for his back pain in 2009, but he did not identify those providers.  

The Veteran moved again, and his new address was obtained by the Veteran's representative, and provided to VA, in June 2012.  However, the Supplemental Statement of the Case, which included notice to the Veteran that he had not responded to the April 2011 request for information about and authorization for release of clinical information from non-VA providers, had already been issued.  This supplemental statement of the case was returned to VA as undelivered.  The supplemental statement of the case was apparently re-issued to the Veteran's latest address.  The Veteran has not responded, although his representative responded on his behalf.  The Veteran discussed his claims with a VA representative in June 2012, but his primary concern was that his benefits were subject to withholding because of a lump-sum severance payment.  At the time of this discussion, the Veteran had not yet received the supplemental statement of the case.  

No VA or private records for the period between his July 2009 VA spine examination and his June 2011 VA examination have been obtained.  The VA examiner did not address when the limitation of Veteran's forward flexion to 30 degrees was first manifest.  The Board has no evidence that was not already of record at the time of the March 2011 Remand that would provide a factual basis for adjudicating the claim for an initial evaluation in excess of 40 percent for lumbar disability prior to June 27, 2011.  

Additionally, as noted in the March 2011 Remand, the July 2009 VA examination report indicated that the Veteran had left lateral rotation of 90 degrees and right lateral rotation of 42 degrees; however, normal lateral rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2012).  The examiner who conducted the 2011 VA examination provided range of motion in those planes as measured at the 2011 examination, but did not comment on the significance of the 2009 report.  Again, the Board has no evidence that was not already of record at the time of the 2011 that would allow adjudicating the claim for an initial evaluation in excess of 40 percent for lumbar disability prior to June 27, 2011.  The evidence that was not sufficient for adjudication when the Board Remanded the appeal in March 2011 remains insufficient for rating the severity of lumbar disability prior to June 27, 2011.

Therefore, additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address by checking all VA information, including information entered by the Veterans Health Administration, for the most recent information.

2.  Advise the Veteran that he should identify any records, medical or non-medical, that he wishes VA to consider in evaluating the severity of lumbar disability prior to June 27, 2011.  

(i).  Advise the Veteran that records of medical providers who treated him for back disability between December 2007 and June 27, 2011 could be relevant.  

(ii).  Advise the Veteran that alternative types of records could be relevant, including employment medical records, examinations for employment or insurance, records of use of sick leave, pharmacy records, records of use of assistive devices, or statements from individuals who observed him, worked with him, or took care of him, including lay statements.  
	
After obtaining the appropriate release of information forms where necessary, request identified records unless submitted by the Veteran.  

(iii).  Advise the Veteran that no VA records dated after July 2009 have been located.  Ask the Veteran to identify VA facilities at which he has been treated between July 2009 and June 2011.

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, obtain VA review or examination as necessary to obtain an opinion addressing the severity of the appellant's lumbago from December 2007 to June 27, 2011.  In particular, the reviewer/examiner should comment on the significance of the ranges of motion described for left lateral rotation and for right lateral rotation at the July 2009 VA examination.  The reviewer/examiner should attempt to address when the Veteran manifested a reduced range of thoracolumbar flexion to less than 60 degrees.  The reviewer/examiner should state whether the onset of reduced flexion to 30 degrees or less was prior to the June 2011 VA examination.  If a reduced limitation of flexion was manifested prior to June 27, 2011, the reviewer should opine as to the onset date of the increased severity of limitation of motion.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  Ensure that the review/examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the reviewer/examiner for corrective action, as appropriate. 

5.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


